               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ROBERT E. BURNETTE,

                       Petitioner,
                                                    Case No. 19-CV-1211-JPS-JPS
 v.

 CATHY JESS,
                                                                     ORDER
                       Respondent.


       Petitioner was convicted of various child sex crimes in Wisconsin

state court in 2012 and sentenced to a term of imprisonment in 2013. (Docket

#1). He filed the instant petition pursuant to 28 U.S.C. § 2241, alleging that

his conviction and sentence are contrary to federal law. Id. There are two

problems with Petitioner’s case at the outset. First, Section 2241 is not the

proper statute under which to bring the instant suit. 28 U.S.C. § 2254 is the

exclusive method to challenge the constitutionality of a final judgment of

conviction. Section 2241 may only be used prior to a conviction, or for

something other than a challenge to a conviction. The Court will provide

Petitioner a copy of a form Section 2254 petition. He must complete that

form and submit it no later than October 1, 2019.

       Second, Petitioner has not paid the $5.00 filing fee he owes in this

matter. On August 21, 2019, the Clerk of the Court sent Petitioner a letter

demanding that he either pay the fee or file a motion to proceed in forma

pauperis. (Docket #3). If he chose to file a motion, the Clerk further informed

Petitioner that he needed to provide a certified copy of his institutional trust

account statement for the previous six months. Id.
       So far, Petitioner has not done any of the things requested by the

Clerk. Instead, on September 6, 2019, he filed a motion seeking to pay the

filing fee out of his release account. (Docket #7). The Court will deny that

motion at this time. “A release account is a restricted account maintained

by the Wisconsin Department of Corrections to be used upon the prisoner’s

release from custody upon completion of his sentence.” Wilson v. Anderson,

Case No. 14-C-798, 2014 WL 3671878 at *3 (E.D. Wis. July 23, 2014) (citing

Wis. Admin. Code § DOC 309.466). Given the reason for the release account,

federal courts generally do not permit prisoners to use funds in their release

account to satisfy the filing fee requirements. Smith v. Huibregtse, 151 F.

Supp. 2d 1040, 1042 (E.D. Wis. 2001). Thus, Petitioner must do as the Clerk

has already instructed: either pay the fee or file a motion to proceed in forma

pauperis along with his trust account statement. The Court will require

Petitioner to take one of these two courses no later than October 1, 2019.

       Accordingly,

       IT IS ORDERED that Petitioner’s motion to pay the filing fee from

his release account (Docket #7) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that Petitioner shall file a corrected

petition, and either pay the filing fee or file a motion for leave to proceed in

forma pauperis with an accompanying trust account statement, on or before

October 1, 2019. If he fails to do so, this action will be dismissed without

prejudice.

       Dated at Milwaukee, Wisconsin, this 10th day of September, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge

                                  Page 2 of 2
